PENZATO, J.
*596Appellant, State of Louisiana, by and through its Attorney General Jeff Landry (State),1 appeals two judgments of the trial court, which this court assigned two different appellate numbers, sustaining exceptions of no right of action and no cause of action and granting a motion to strike on behalf of defendants, Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals USA, Inc., Mylan Laboratories, Inc., Mylan Pharmaceuticals, Inc., Ranbaxy Laboratories, Ltd., Ranbaxy Pharmaceuticals, Inc., and Cephalon, Inc., who was subsequently purchased by Teva in 2011 (collectively referred to as defendants).2 In this matter, and in the companion case to this appeal, State of Louisiana, by and through its Attorney General James D. "Buddy" Caldwell v. Teva Pharmaceuticals Industries, Ltd., et al, 2017-0448 (La. App. 1 Cir. 2/8/18), 242 So.3d 597, also handed down this date, defendants also filed a motion for partial dismissal with this court.
A show cause order was issued by this court as to the appealability of the December 8, 2016 judgment and is addressed in the companion case, which dismissed the appeal. The issues raised by the State in the instant identical appeal of both judgments are also addressed and resolved in the companion case. Because all matters were previously addressed and determined, nothing remains for our review herein. Accordingly, the instant appeal is dismissed. Costs are assessed one-half to the State of Louisiana, by and through its Attorney General Jeff Landry, in the amount of $654.25, and one-half to defendants, Teva Pharmaceuticals USA, Inc., Ranbaxy Pharmaceuticals, Inc., Mylan Laboratories, Inc., and Mylan Pharmaceuticals, Inc.
APPEAL DISMISSED. MOTION FOR PARTIAL DISMISSAL DISMISSED.

After the filing of this lawsuit, on January 11, 2016, James D. "Buddy" Caldwell was succeeded in office as the Attorney General by Jeff Landry.


Teva Pharmaceuticals USA, Inc. and Ranbaxy Pharmaceuticals, Inc. later filed exceptions in those names only and indicated that Teva Pharmaceuticals Industries, Ltd., Ranbaxy Laboratories, Ltd. and Cephalon, Inc. had either never been served or were never properly served. The latter three companies did not make a general appearance.